NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                        901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                        CORPUS CHRISTI, TEXAS 78401
                                                                        361-888-0416 (TEL)
JUSTICES
                                                                        361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                        HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                        ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                     100 E. CANO, 5TH FLOOR
                                                                        EDINBURG, TEXAS 78539
                                                                        956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ             Thirteenth District of Texas            956-318-2403 (FAX)

                                                                        www.txcourts.gov/13thcoa

                                         January 7, 2015

      Hon. Brian M. Chandler                     Hon. Gilberto Hinojosa
      Ramey, Chandler, Quinn & Zito, P. C.       Attorney at Law
      750 Bering Drive                           622 E. St. Charles St.
      Suite 600                                  Brownsville, TX 78520
      Houston, TX 77057                          * DELIVERED VIA E-MAIL *
      * DELIVERED VIA E-MAIL *
                                                 Hon. J. Steve Mostyn
      Hon. David R. Stephens                     The Mostyn Law Firm
      Lindow Stephens Treat LLP                  3810 West Alabama
      700 N. St. Mary's St., Ste. 1700           Houston, TX 77027
      San Antonio, TX 78205                      * DELIVERED VIA E-MAIL *
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00651-CV
      Tr.Ct.No. MDL-14-0169
      Style:    In Re State Farm Lloyds


           RPI’s motion for extension of time to file response in the above cause was this
      day GRANTED by this Court. The time has been extended to 1/6/2015.



                                             Very truly yours,


                                             Dorian E. Ramirez, Clerk

      DER:ch